DETAILED ACTION
Applicant’s response, filed 28 Jan. 2022 has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The effective filing date of the claimed invention is 08 April 2020.

Status of Claims
Claims 2-3, 9-10, and 16-17 are cancelled.
Claims 1, 4-8, 11-15, and 18-20 are pending.
Claims 1, 4-8, 11-15, and 18-20 are rejected.
Claim 4 is objected to.

Claim Objections
The objection to claims 1, 8, and 15 in the Office action mailed 04 Nov. 2021 has been withdrawn in view of claim amendments received 28 Jan. 2022.
Claim 4 is objected to because of the following informalities:  
Claim 4 recites “The method of claim 3, wherein…”, which is an error and should recite “The method of claim 1, wherein…”, given claims 2-3 are cancelled and claim 1 is the only preceding claim. 
 Appropriate correction is required.

Claim Interpretation
Independent claim 1 recites “…producing the plurality of modified target sequences”. This limitation is interpreted to require synthesizing and/or physically creating the plurality of modified target sequences, given the modified target sequences have already been produced computationally.
Independent claims 1, 8, and 15 recite “a PAM-protospacer”. The PAM-protospacer is interpreted to mean both the protospacer adjacent motif and the protospacer.
Independent claims 1, 8, and 15 recite “a cassette architecture”, which is described in Applicant’s specification at para. [0054] to describe subsequences (i.e. components) of a cassette design as well as the arrangement and order of those components. Therefore, the term “cassette architecture” is interpreted to mean a description of the components and/or arrangement of the components of a cassette design. 
Independent claims 1, 8, and 15 recite “returning/return the list of candidate cassette designs, wherein each candidate cassette design and corresponding vector array in the list is configured to cause an oligomer synthesis system to produce the plurality of modified target sequences. The limitation of causing an oligomer synthesis system to produce the plurality of modified target sequences is an intended use of the returned list candidate cassette designs; thus, the claims do not require a step of producing the plurality of modified sequences by oligomer synthesis.

Claim Interpretation-- 35 USC § 112(f)
The interpretation of the limitations “generating/generate, with the PAM-protospacer map object, a PAM-protospacer index…”, “generating/generate, using the sequence modifier, a plurality of modified targeted sequences….”, “generating/generate by the homology arm generator object, a homology arm for each modified target sequence….”, and “assembling with a cassette assembly function, a library of candidate cassette designs… comprising the copied homology arm 
This interpretation is previously recited.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “copying a corresponding homology arm from the respective one modified target sequence using the homology arm slice strategy” in claims 1, 8, and 15; and
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing 
the algorithm for copying a corresponding homology arm from the respective modified target sequence using the homology arm slice strategy is not disclosed in Applicant’s specification; while Applicant’s specification at para. [0080] discloses the desired output of the homology arm slice strategy is to ensure that a particular sequence element is placed at the center of the homology arm, no algorithm is provided for how the homology arm slice strategy performs its recited function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f). 

Response to Arguments
Applicant's arguments filed 28 Jan. 2022 regarding 35 U.S.C. 112(f) have been fully considered but they are not persuasive. 
Applicant remarks that the Examiner agreed that the claims, as amended herein, do not invoke 112(f) (Applicant’s remarks at pg. 13, para. 1).
This argument is not persuasive. In the interview summary mailed 25 Jan. 2022, it was stated that the interpretation of the various limitations under 35 U.S.C. 112(f) would be withdrawn if the various generic placeholders were removed from the claim. However, claims 1, 8, and 15 still recite “…. a homology arm slice strategy;…copying a corresponding homology arm from the respective one modified target sequence using the homology arm slice strategy”. Therefore, the 

Claim Rejections - 35 USC § 112(a)
The rejection of claims 1, 8, and 15, and claims dependent therefrom regarding “…modifying each candidate cassette design…” in para. [040]-[042] in the Office action mailed 04 Nov. 2021 has been withdrawn in view of claim amendments received 28 Jan. 2022.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  Any newly recited portion herein is necessitated by claim amendment. 
Claims 1, 8, and 15, and claims dependent therefrom, recite “…. a homology arm slice strategy;…copying a corresponding homology arm from the respective one modified target sequence using the homology arm slice strategy” which has been interpreted under 35 U.S.C. 112(f), as discussed above. 
For a computer-implemented 35 U.S.C. 112(f) claim limitations, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b). When a claim containing a computer-implemented 35 U.S.C. 112(f)  claim limitation is found to be indefinite under 35 U.S.C. 112(b)  for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs 
For the reasons discussed above, the specification does not provide a sufficient disclosure of the limitation of “copying a corresponding homology arm from the respective one modified target sequence using the homology arm slice strategy”, recited in claims 1, 8, and 15 to demonstrate to one of ordinary skill in the art that the inventor possessed the invention at the time the application was filed. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).

Claims 1, 8, and 15 recite “generating/generate a homology arm for each modified target sequence…; determining, using a machine learning model trained on measured cut activity for the gRNA endonuclease description, whether, for each homology arm, the gRNA endonuclease description will cleave the modified target sequence, and responsive to a determination that the gRNA endonuclease description will leave a respective one modified target sequence arm intact, copying a corresponding homology arm…”.
Applicant’s specification at FIG. 7 and para. [0096]-[0097] discloses that it is determined whether the endonuclease will cleave a modified target sequence, and if the endonuclease will not cleave the modified target sequence, then the homology arm is constructed from the modified target sequence. Applicant’s specification at FIG. 7 further discloses that if the endonuclease is determined to cleave the modified target sequence, the modified target sequence is further modified before generating a homology arm. However, Applicant’s specification does not disclose generating the homology arm prior to determining if an endonuclease will cleave the modified target sequence, and further copying a homology arm for the modified target sequence after determining that an endonuclease will leave the modified target sequence intact.
For the reasons discussed above, the specification does not provide a sufficient disclosure of the limitation of “generating/generate a homology arm for each modified target sequence…; determining, using a machine learning model trained on measured cut activity for the gRNA endonuclease description, whether, for each homology arm, the gRNA endonuclease description will cleave the modified target sequence, and responsive to a determination that the gRNA endonuclease description will leave a respective one modified target sequence arm intact, copying a corresponding homology arm…” recited in claims 1, 8, and 15 to demonstrate to one of ordinary skill in the art that the inventor possessed the invention at the time the application was filed. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).

Claims, 1, 8, and 15 recite “…determining/determine, using a neural network trained on biophysical characteristics of cassette sequence compositions, biophysical characteristics of the candidate cassette designs”. Applicant’s specification at para. [0040] discloses “The process of designing editing cassettes involves the following exemplary steps: 1) creation of a set of candidate cassette designs for each unique edit specification, 2) enumeration of features describing biophysical characteristics of each candidate design and/or creation of sequence embeddings or other abstract features such as those created from training a neural network”. Similarly, Applicant’s specification at para. [0060] discloses “Features of candidate cassette design 409 include and are not limited to biophysical characteristics such as melting temperature and secondary structure stability as well as sequence composition metrics, such as length of longest homopolymer, number of unique kmers of varying length k, identity and count for particular kmers of length k, and sequence embedding or other abstract features such as those created from training a neural network”. Therefore, while Applicant’s specification discloses determining abstract features, other than biophysical characteristics, using a neural network, Applicant’s specification does not disclose using a neural network trained on biophysical 
For the reasons discussed above, the specification does not provide a sufficient disclosure of the limitation of “…determining/determine, using a neural network trained on biophysical characteristics of cassette sequence compositions, biophysical characteristics of the candidate cassette designs” recited in claims 1, 8, and 15 to demonstrate to one of ordinary skill in the art that the inventor possessed the invention at the time the application was filed. THIS IS A NEW MATTER REJECTION. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).

Response to Arguments
Applicant’s arguments filed 28 Jan. 2022 at pg. 13, para. 5 regarding the rejections in paragraphs [0040]-[0042] have been fully considered, but they do not pertain to the outstanding rejection under 35 U.S.C. 112(a) set forth above.

Applicant's arguments filed 28 Jan. 2022 at pg. 13, para. 3-4 regarding 35 U.S.C. 112(a) have been fully considered but they are not persuasive. 
Applicant remarks that the Examiner agreed claims 1, 8, and 15, as amended do not invoke 112(f), and therefore, the rejections in para. [033]-[036] and [046]-[050] of the previous Office action, which are predicated on an invocation of 112(f) are moot (Applicant’s remarks at pg. 13, para. 3).
This argument is not persuasive. While several limitations no longer invoke 35 U.S.C. 112(f), as indicated above under the 35 U.S.C. 112(f) Claim interpretation section, based on the claim amendments received 28 Jan. 2022, the claims still recite copying a corresponding homology arm from the respective one modified target sequence using the homology arm slice strategy”, which invokes 35 U.S.C. 112(f) as discussed above. Therefore the rejection of the claims under 35 U.S.C. 112(a) regarding this limitation remains because Applicant’s specification does not 

Applicant remarks that the claims comply with the requirements of 35 U.S.C. 112(a) because paragraphs [0054], [0071]-[0073], and [0081] relate to the generation of homology arms, and paragraphs [0056], [0059], [0061], [0062], and [0079]-[00781] describe cassette design and functionality (Applicant’s remarks at pg. 13, para. 4).
This argument is not persuasive. The specific algorithm for generating the homology arms (e.g. by the homology arm generator object) and designing cassettes (e.g. by the cassette assembly function) is no longer required because the limitations do not invoke 35 U.S.C. 112(f) as discussed above. However, the homology arm slice strategy is discussed in para. [0072]-[0073], [0080], and [0096]. Paragraphs [0072]-[0073] disclose “using homology arm slice strategy 463 specific by the design configuration 303” and “the homology arm sequence generator 460 encodes the results of a slice operation on the modified sequence 475, using the homology arm slice strategy 463” respectively. At para. [0080], the specification discloses “There are homology arm slice strategies 463 for slicing the homology arm 466 from the modified target sequence 475” and that “slice strategies are designed to ensure that a particular sequence element is placed at the center of the homology arm”, but there is no indication as to how the slice strategy is performing its recited function. Last, at para.  [0096], further does not disclose any algorithm for how the homology arm slice strategy performs its function.
Applicant remarks that the claims have been amended to render the rejection in paragraphs [0037]-[0039] (e.g. regarding generating the homology arm, and using the trained machine learning model to determine whether the gRNA endonuclease description will cleave the homology arm) moot (Applicant’s remarks at pg. 13, para. 5).
This argument is not persuasive. In the rejection in the previous Office action, it was discussed that Applicant’s specification does not provide support for generating the homology arm prior to 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 8, and 15, and claims dependent therefrom, at para. [051]-[053] of the previous Office action under 35 U.S.C. 112(b) in the Office action mailed 04 Nov. 2021 has been withdrawn in view of claim amendments received 28 Jan. 2022.
The rejection of claims 4, 11, and 18, and claims dependent therefrom, at para. [054]-[056] of the previous Office action under 35 U.S.C. 112(b) in the Office action mailed 04 Nov. 2021 has been withdrawn in view of claim amendments received 28 Jan. 2022.
The rejection of claims 5, 12, and 19 at para. [058] of the previous Office action under 35 U.S.C. 112(b) in the Office action mailed 04 Nov. 2021 has been withdrawn in view of claim amendments received 28 Jan. 2022.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4-8, 11-15, and 18-20
Claims 1, 8, and 15 are indefinite for recitation of “copying a corresponding homology arm from the respective one modified target sequence using the homology arm slice strategy”, which invokes 35 U.S.C. 112(f) However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function because Applicant’s specification does not disclose an algorithm for copying a corresponding homology arm using the homology arm slice strategy, as discussed above. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f);
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claims 1, 8, and 15 are indefinite for recitation of “…determining/determine, using a machine learning model trained on cut activity for the gRNA endonuclease description, whether, for each modified target sequence, the gRNA endonuclease description will cleave the modified target sequence, and responsive to a determination that the gRNA endonuclease description will leave a respective one modified target sequence intact, copying a corresponding homology arm from the respective one modified target sequence; assembling/assemble, a library of candidate cassette designs for the plurality of modified target sequences…., each candidate cassette design defined by the cassette architecture and comprising a copied homology arm corresponding to a respective modified target sequence…”. Given the claims recite determining whether the gRNA will cleave the modified target sequence for each modified target sequence, but do not require determining that the gRNA will cleave each of the modified target sequences, the broadest reasonable interpretation of the limitation does not require the step of copying a corresponding homology arm from the respective one modified target sequence for each modified target sequence. However, given the claim then recites assembling a library of candidate cassette designs for the plurality of modified target sequences with each cassette design comprising a copied homology arm corresponding to a respective modified target sequence, this implies the claims intend to require that a homology arm is copied for each respective modified target sequence. As such, it’s unclear whether the claims intend to require determining that each of the modified target sequences are left intact, such that a homology arm is copied for each of them, or if the claims do not intend to require determining that each of the modified target sequences are left intact, and a step of assembling a library of candidate cassette designs is not required under the broadest reasonable interpretation of the claim, given no homology arms are required 
Claims 1, 8, and 15 are indefinite for recitation of “…assembling a library of candidate cassette designs for the plurality of modified target sequences, the library of candidate cassette designs comprising multiple redundant cassette designs for one or more modified target sequences…”. It’s unclear if the library of candidate cassette designs is required to comprise candidate cassette designs for each of the plurality of modified target sequences, given the claim recites “…assembling a library of candidate cassette designs for the plurality of modified target sequences”, or if the library of candidate cassette designs is only required to comprise several redundant cassette designs for at least one modified target sequences of the plurality of modified target sequences, based on the limitation “…the library of candidate cassette designs comprising multiple redundant cassette designs for one or more modified target sequences”. As such, the metes and bounds of the claims are unclear. Clarification is requested as to what candidate cassette designs are to be included in the library. For example, if Applicant intends for the library to include at least the plurality of candidate cassette designs, the claim can be amended to recite “…the library of candidate cassette designs comprising candidate cassette designs for each modified target sequence and multiple redundant cassette designs for one or more of the modified target sequences…”. If Applicant only intends for the library to include multiple redundant cassette designs for one or more of the modified target sequences, the claim can be amended to recite “…assembling a library of candidate cassette designs, the library of candidate cassette designs comprising multiple redundant cassette designs for one or more of the modified target sequences…”.
Claims 1, 8, and 15 are indefinite for recitation of “…determining…biophysical characteristics of the candidate cassette designs; generating a list of candidate cassette designs and corresponding the candidate cassette designs”. Given claim 1 recites determining biophysical characteristics of the candidate cassette designs and that the corresponding vector arrays are generated based on these biophysical characteristics, it’s unclear if the “list of candidate cassette designs” is intended to be required to be a list of candidate cassette designs generated from the candidate cassette designs (e.g. a list of a subset, or all, of the candidate cassette designs), or if the candidate cassette designs in the list can be different candidate cassette designs, given the claims do not require that the list is generated from the candidate cassette designs. If Applicant does not intend for the list of candidate cassette designs to be determined from the candidate cassette designs recited earlier in the claim, then it’s further unclear in what way the “corresponding vector arrays” correspond to the list of candidate cassette designs, given the corresponding vector arrays are based on biophysical characteristics of the candidate cassette designs. As such, the metes and bounds of the claim are unclear. For purpose of examination, the list of candidate cassette designs is interpreted to be a list of the candidate cassette designs, or a subset thereof.
Claims 5, 12, and 19 are indefinite for recitation of “…assembling cassette features for each candidate cassette design…based on one or more elements of the corresponding vector array”. Claims 1, 8, and 15, from which claims 5, 12, and 19 depend, respectively, recite “generating/generate a list of candidate cassette designs and corresponding vector arrays, the corresponding vector arrays generated based on the biophysical characteristics of the candidate cassette designs. Therefore, the broadest reasonable interpretation of claims 1, 8, and 15 require generating at least two vector arrays that correspond to the candidate cassette designs. As such, it’s unclear which vector array “the corresponding vector array” of the corresponding vector arrays is interpreted to refer to, or if “the corresponding vector array” is intended to refer to all of the corresponding vector arrays. As such, the metes and bounds of the claim are unclear. If Applicant intends to require generating a corresponding vector array for each candidate cassette design, 
Claims 5, 12, and 19 are indefinite for recitation of “…scoring each candidate cassette design of the library of candidate cassette designs…; and selecting the library of candidate cassette designs, based on the scoring”. Given the claims require generating a score for each candidate cassette design within the library of candidate cassette designs, and the claims only involve a single library of candidate cassette designs, it’s unclear in what way the entire library of candidate cassette designs, which includes all of the candidate cassette designs, is selected based on the scoring of each of the candidate cassette designs. For example, it’s unclear if the claim intends to require further select which candidate cassette designs form the candidate cassette designs in the library are to remain in the library, or if the claims intend to require selecting the library of candidate cassette designs from other libraries of candidate cassette designs. As such, the metes and bounds of the claim are unclear. Clarification is requested. Given Applicant’s specification discloses selecting a candidate cassette design based on the scoring at para. [00115], the limitation is interpreted to mean that the candidate cassette designs included in the library are selected. 
Claims 7 and 14 are indefinite for recitation of “…determining a number of PAM-protospacer edits, based on a protospacers edit weight matrix, to one PAM-protospacer site”. ”. Independent claims 1 and 8, from which claims 7 and 14 depend, recite “…generating/generate a PAM protospacer index of PAM-protospacer sites for each of the plurality of target sequences, each PAM-protospacer index comprising at least one PAM-protospacer site of the respective target sequence”, such that there is at least one PAM-protospacer site for each target sequence. Furthermore, independent claims 1, 8, and 15 recite “each modified target sequence comprising the user intended edit object inserted at one PAM-protospacer site”. It’s unclear if the “one PAM-.

Response to Arguments
Applicant’s arguments filed 28 Jan. 2022 at pg. 13, para. 5 regarding the rejections under 35 U.S.C. 112(b) in paragraphs [051]-[056] and [058] in the previous Office action have been fully considered, but they do not pertain to the outstanding rejection under 35 U.S.C. 112(b) set forth above. 

Applicant's arguments filed 28 Jan. 2022 at pg. 13, para. 3-5 regarding the rejections under 35 U.S.C. 112(b) in paragraphs [046]-[050], [057], and [059] in the previous Office action have been fully considered but they are not persuasive. 
Applicant remarks that the Examiner agreed claims 1, 8, and 15, as amended do not invoke 112(f), and therefore, the rejections in para. [046]-[050] of the previous Office action, which are predicated on an invocation of 112(f) are moot (Applicant’s remarks at pg. 13, para. 3-4).
This argument is not persuasive. While several limitations no longer invoke 35 U.S.C. 112(f), as indicated above under the 35 U.S.C. 112(f) Claim interpretation section, based on the claim using the homology arm slice strategy”, which invokes 35 U.S.C. 112(f) as discussed above. Therefore the rejection of the claims under 35 U.S.C. 112(b) regarding this limitation remains because Applicant’s specification does not disclose an algorithm for the homology arm slice strategy performing the function of copying a corresponding homology arm.

Applicant remarks the rejections in para. [057] and [059] should be withdrawn because the amendments to the claims render the rejections moot (Applicant’s remarks at pg. 13, para. 5).
This argument is not persuasive. Regarding the rejection in para. [057] of the last Office action, it is still unclear which corresponding vector array of the corresponding vector arrays recited in the independent claims, “the corresponding vector array” recited in claims 5, 12, and 19 is intended to refer to. If Applicant intends to require generating a corresponding vector array for each candidate cassette design in the library of candidate cassette designs, the independent claims should be amended accordingly, which would overcome the rejection of claims 5, 12, and 19 regarding “the corresponding vector array”.
Regarding the rejection in para. [059] of the last Office action, the claim amendments to claims 7 and 14 do not serve to clarify which PAM-protospacer site, “one PAM-protospacer site” is intended to refer to. Therefore, it’s unclear whether a number of protospacers edits is intended to be determined for any pam-protospacer site in any of the PAM-protospacer indices, or for the PAM-protospacer sites for which a user-intended edit is inserted. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portion herein is necessitated by claim amendment. 
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1-20 being representative) is directed to a method, non-transitory computer-readable medium, and system for designing a gene editing cassette. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claims 1, 8, and 15 recite the following steps which fall under the mathematical concepts and/or mental processes groupings of abstract ideas:
generating/generate a PAM-protospacer index of PAM-protospacer sites for each of the plurality of target sequences, each PAM-protospacer index comprising at least one PAM-protospacer site of the respective sequence;
generating/generate a plurality of modified target sequences corresponding to the plurality of target sequences, each modified target sequence comprising the user-intended edit object inserted at one PAM-protospacer site of the respective PAM-protospacer index;
generating/generate a homology arm, for each modified target sequence of the plurality of modified target sequences, based on the location of the user-intended edit object;
determining, using a machine learning model trained on measured cut activity for the gRNA endonuclease description, whether, for each modified target sequence, the gRNA endonuclease description will cleave the modified target sequence, and responsive to a determination that the gRNA endonuclease description will leave a respective one modified target sequence intact, copying a corresponding homology arm from the respective one modified target sequence using the homology arm slice strategy;
assembling a library of candidate cassette designs for the plurality of modified target sequences, the library of candidate cassette designs comprising….;
generating a list of candidate cassette designs and corresponding vector arrays, the corresponding vector arrays generated based on the biophysical characteristics of the candidate cassette designs;
returning the list of candidate cassette designs, wherein each candidate cassette design and corresponding vector array in the list is configured to cause an oligomer synthesis system to produce the plurality of modified target sequences.
The identified claim limitations falls into the groups of abstract ideas of mathematical concepts and/or mental processes for the following reasons. First, generating a PAM-protospacer index for 
The limitation of using a trained machine learning model to determine whether each modified target sequence will be cleaved by the endonuclease description further recite a mathematical concept. As discussed above, the broadest reasonable interpretation of using the trained machine learning model to predict whether an endonuclease will cleave a homology arm involves inputting numbers into a linear regression model, performing the addition of weighted variables to determine an output. Therefore, the limitation amounts to a textual equivalent to performing mathematical calculations, and thus recite a mathematical concept.
Dependent claims 4-7, 11-14, and 18-20 further recite an abstract idea. Claims 4, 11, and 18 further recite the mental process of determining that an activity score exceeds a maximum value, determining that a number of edits is less than a minimum acceptable value, and determining that a PAM-protospacer edit value is less than a minimum value. Claims 5, 12, and 19 further recite the mental process of assembling cassette features, scoring the cassette design, and selecting the library of candidate cassette designs. Claims 6, 13, and 20 further recite the mental process of determining a number of edits to a protospacer seed region and determining a position and identify for all edits of the modified target sequence. Claims 7 and 14 further recite the mental process of determining a number of PAM-protospacer edits based on a weight matrix. Therefore, claims 1, 4-8, 11-15, and 18-20 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Dependent claims 2, 4-7, 11-14, and 18-20 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1, 8, and 15 include:
receiving a design library specification comprising: a plurality of target sequences; a user-intended edit object comprising an edit description and a location; a homology arm slice strategy; a guide RNA (gRNA) endonuclease description; and a cassette architecture comprising a variable region;
a non-transitory computer-readable medium (claim 8 only); and
a processor and  memory (claim 15 only).
The additional elements of a receiving data, processor, non-transitory computer-readable medium, and memory are generic computer processes and/or components. Similarly, instantiating a homology arm generating comprising a PAM-protospacer map object and a sequence modifier amounts to the implementation of the abstract idea in a computer-environment. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. 
The additional elements of claims 1, 8, and 15 further include:
determining, using a neural network trained on biophysical characteristics of cassette sequence compositions, biophysical characteristics of cassette sequence compositions, biophysical characteristics of the candidate cassette designs.
The additional element of determining biophysical characteristics of the candidate cassette designs using a neural network amounts to insignificant extra-solution activity because the limitation merely serves to collect biophysical characteristic data that used by the abstract to generate vector arrays corresponding to the list of candidate cassette designs. Furthermore, the additional element does not impose meaningful limits on the claim such that it is not nominally or tangentially related to the invention because the additional element is used to generating the 
The additional elements of claim 1 further includes:
producing the plurality of modified target sequences;
The additional element of producing the plurality of modified target sequences amounts to insignificant extra-solution activity because the additional element does not impose meaningful limits on the claim such that it is not nominally or tangentially related to the invention. For example, the claim only requires producing the plurality of modified target sequences, but does not require that the plurality of modified target sequences are produced using the candidate cassette designs of the claimed invention. Instead, the broadest reasonable interpretation of the claim involves synthetically synthesizing the plurality of modified target sequences without the use of the candidate cassette designs. Therefore, the additional element does not integrate the recited judicial exception into a practical application.
Therefore, the additionally recited elements merely invoke computers as a tool to perform an existing process and/or amount to insignificant extra-solution activity, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1, 4-8, 11-15, and 18-20 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. Dependent claims 2-7, 9-14, and 16-20 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1, 8, and 15 include:
receiving a design library specification comprising: a plurality of target sequences; a user-intended edit object comprising an edit description and a location; a homology arm slice strategy; a guide RNA (gRNA) endonuclease description; and a cassette architecture comprising a variable region;
instantiating a homology arm generator comprising a PAM-protospacer map object and a sequence modifier 
a non-transitory computer-readable medium (claim 8 only); and
a processor and  memory (claim 15 only).
The additional elements of a receiving data, a processor, non-transitory computer-readable medium, and memory are conventional computer processes and/or components. Similarly, instantiating a homology arm generating comprising a PAM-protospacer map object and a sequence modifier amounts to the implementation of the abstract idea in a computer-environment. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). 
The additional elements of claims 1, 8, and 15 further include:
determining, using a neural network trained on biophysical characteristics of cassette sequence compositions, biophysical characteristics of cassette sequence compositions, biophysical characteristics of the candidate cassette designs.
The additional element of claim 1 further includes:
producing the plurality of modified target sequences;
The additional elements of using a neural network in the context of designing candidate cassette designs and producing the plurality of modified target sequences is well-understood, routine, and conventional. This position is supported by Wang et al. (An overview and metanalysis of machine and deep learning-based CRISPR gRNA design tools, 2019, RNA Biology, 17(1), pg. 13-22; newly cited). Wang et al. overviews deep learning-based CRISPR gRNA design tools (Abstract), which includes various machine learning models implemented in software, including several neural networks, trained on biophysical characteristics that predict biophysical characteristics of guide RNAs (i.e. cassette designs) (Table 1-2; pg. 19, col. 1, para. 2, e.g. features including GC content, melting temperature, etc.). Wang et al. further discloses CRISPR-Cas9 gene editing is one of the routinely used methods for genetic perturbation applications (i.e. producing modified target sequences) (pg. 13, col. 2, para. 1). 
Therefore, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 28 Jan. 2022 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant remarks that examiner agreed that the amendments herein likely overcome the outstanding 35 U.S.C. 101 rejection, pending further search and consideration, and therefore, the rejection should be withdrawn in light of the amendments (Applicant’s remarks at pg. 14, para. 2).
This argument is not persuasive. In the interview summary mailed 25 Jan. 2022, it was discussed that if the claims required a step of training a neural network, the limitation would no longer recite an abstract idea, and instead may integrate the recited judicial exception into a practical application under step 2A, prong 2, or amount to significantly more in Step 2B. However, the amended claims do not require training a neural network, and instead only use an already trained neural network, which does not integrate the recited judicial exception into a practical application or amount to significantly more for the reasons discussed in the above rejection. 

Conclusion
No claims are allowed.
Claims 1, 4-8, 11-15, and 18-20 are free of the art for the reasons discussed in the Office action mailed 04 Nov. 2021.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485. The examiner can normally be reached 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631